Citation Nr: 0823133	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has bee submitted to reopen 
a claim for service connection for peripheral neuropathy 
(also claimed as right and left foot tingling with 
sleepiness, sleep apnea).



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1958 to January 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims and the U.S. Court of Appeals for 
the Federal Circuit are applicable to this appeal.

The Board's review of the claims file reveals that further 
development of the issue on appeal is warranted.  

There is a procedural defect in this case.  After the RO 
issued the May 2007 supplemental statement of the case (SSOC) 
for this appeal, and contemporaneous with the June 2007 
certification of this appeal to the Board, the veteran twice 
submitted additional evidence regarding peripheral 
neuropathy; one newspaper article was sent to the RO and the 
other newspaper article was sent directly to the Board.  In 
neither case did the appellant waive initial consideration of 
this evidence by the agency of original jurisdiction.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the RO, unless this 
procedural right is waived by the veteran.  When the RO 
receives evidence relevant to a claim properly before it that 
is not duplicative of evidence already discussed in a 
statement of the case (SOC) or SSOC, it must prepare another 
SSOC reviewing that evidence.  See 38 C.F.R. §§ 19.31(b)(1).

A SSOC is prepared by the agency of original jurisdiction to 
inform the appellant of any material changes in, or additions 
to, the information included in the Statement of the Case or 
any prior Supplemental Statement of the Case.  The agency of 
original jurisdiction will furnish the appellant and his or 
her representative, if any, a Supplemental Statement of the 
Case if: (1) The agency of original jurisdiction receives 
additional pertinent evidence after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued and before the appeal is certified to the Board 
of Veterans' Appeals and the appellate record is transferred 
to the Board; (2) A material defect in the Statement of the 
Case or a prior Supplemental statement of the Case is 
discovered; or (3) For any other reason the Statement of the 
Case or a prior Supplemental Statement of the Case is 
inadequate. (c) Pursuant to remand from the Board.  The 
agency of original jurisdiction will issue a Supplemental 
Statement of the Case if, pursuant to a remand by the Board, 
it develops the evidence or cures a procedural defect.  
38 C.F.R. § 19.31 (2007).

Hence, as the veteran did not waive initial RO consideration 
of the evidence he submitted in June 2007, the AMC/RO must 
prepare a SSOC addressing the additional evidence received 
following the issuance of the May 2007 SSOC for distribution 
to the veteran.

Accordingly, the case is REMANDED for the following action:

The AMC/RO is to prepare a SSOC addressing 
any evidence received since issuance of 
the May 2007 SSOC.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




